Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS

Claims 1-4, 9, 11-16, 31-35, 39-54 are allowed.
The provided amendments and arguments are sufficient to overcome the outstanding rejections.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
A method of detecting an irregular heartbeat of a heart in a subject, the method comprising:
a)    positioning directly in front of a sternum of the subject a transmitter-containing device, wherein the device is in contact with skin or clothing of the subject, wherein the transmitter-containing device comprises a transmitter, a circuit board, an antenna, and a receiver in a common housing;
b)    transmitting by the transmitter of the transmitter-containing device electromagnetic radiation through the antenna to the heart of the subject, wherein the circuit board generates the electromagnetic radiation transmitted by the antenna, wherein 
c)    detecting by the receiver a wavelength of the electromagnetic radiation reflected off the heart of the subject; and
d)    determining by a processor based on the wavelength of the electromagnetic radiation reflected off the heart of the subject whether the subject has the irregular heartbeat,
wherein the determining whether the subject has the irregular heartbeat is by detecting a relative position of a portion of the heart of the subject as compared to other portions of the hearty wherein the electromagnetic radiation transmitted to the heart of the subject is a radio wave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793